Citation Nr: 1517081	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin disorder of the bilateral feet, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & C.M.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to October 1986, October 1991 to April 1992, May 1992 to September 1992, and October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In December 2011, the Board remanded these claims for additional development.  

The Board notes this appeal originally included entitlement to service connection for a cervical spine disorder; however, that issue was granted in a January 2013 rating decision, and as such, is no longer on appeal.

The Board notes that in addition to the paper claims file there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).

The issues of entitlement to service connection for left knee and right knee disorders and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran experienced the onset of a chronic skin disorder of the feet during a period of active duty service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder of the bilateral feet have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject of congenital disorders distinguishes two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  In pertinent part, for congenital diseases, the presumption of soundness is for application and service connection may be warranted for preexisting disorders that were incurred (i.e., initially manifesting in service) or aggravated (i.e., manifesting prior to service but accelerates beyond the normal progression in service) by service.  

The Veteran contends that he experienced the onset of a chronic skin disorder of his feet during his service in Iraq.

The Veteran was afforded a VA examination in August 2012.  The examiner reported that the best diagnosis he was able to make with respect to the Veteran's foot problem was dermatitis of unknown cause. The examiner noted that by the history the Veteran gave at the exam, the dermatitis was first present in Iraq, even though the examiner acknowledged that there was no record of this in his treatment records.  The examiner further noted that the Veteran contended that the dermatitis had gone on essentially unabated since his active duty ended.  The examiner maintained that he was unable to state that the dermatitis was due or not due to any etiology known to him or whether it was due or not due to an undiagnosable Desert disease and any opinion given by him on that question would be based on pure speculation and nothing with a purely rational basis.  The examiner added, however, that he chose to believe the Veteran when he claimed that the foot problem stemmed from his Iraq time in service.  The record further reflects that during a September 2012 VA dermatology consultation, the Veteran was diagnosed with hyperkeratosis plantaris of the bilateral feet.  The physician stated that the Veteran's foot dermatitis, "is likely genetic and will be a chronic problem."

While service treatment records are negative, in the August 2012 VA examiner's medical judgment, the Veteran's reports of the onset of the skin disorder and chronicity of the skin disorder are credible.  In the September 2012 VA consultant's medical judgment, the Veteran's condition is likely genetic and chronic.  The Board resolves reasonable doubt in favor of the Veteran and finds that whether acquired or hereditary, the onset of a current chronic skin disease of the feet initially occurred during the Veteran's period of active duty service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board finds that service connection for a skin disorder of the bilateral feet is warranted.


ORDER

Service connection for a skin disorder of the bilateral feet is granted.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder, a right knee disorder, and bilateral hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Left Knee and Right Knee

Pursuant to the Board's December 2011 Remand, the Veteran underwent a VA knee examination in August 2012 at which time the Veteran reported that the pain he experienced in his right knee started during his service in Iraq.  The examiner opined that it was not at least as likely as not that the Veteran's pre-existing left knee condition underwent an increase in severity from 2003 to 2005.  The examiner further opined that it was not at least as likely as not that the Veteran's left knee disorder caused or aggravated his right knee disorder.  The examiner then provided a rationale, stating, "Individuals who have the patellar pain on one side secondary to chondromalacia frequently develop it on the opposite side, even in the absence of military type training or activities."  In light of the Veteran's report and the examiner's rationale, the Board finds that an addendum opinion should be obtained to address the likelihood that the Veteran's diagnosed "right sided chrondromalacia patella syndrome pain" had its onset during his service.  

Bilateral Hearing Loss

The Veteran was afforded a VA examination in August 2012.  Unfortunately, the testing results did not show that the Veteran has a current hearing loss disability, as defined by 38 C.F.R. § 3.385 (2014).  

Of note, a March 2012 VA outpatient audiology consultation note indicated that the Veteran had hearing sensitivity, with flat, slight to mild sensorineural hearing loss, bilaterally.  It was noted that an audiogram was available; however, no audiogram was included in the claims file.  Additionally, word recognition scores were provided (92 percent for the right ear and 96 percent for the left ear), but it was not noted whether they were from the Maryland CNC speech recognition test.

The March 2012 audiology testing contains results pertinent to whether the Veteran has a current hearing loss disability, as defined by the VA.  On remand, the March 2012 audiogram should be obtained.  It should also be clarified as to whether the Maryland CNC speech test was used during that testing.  An examiner should then interpret the audiological findings from March 2012 and provide numerical results for the Veteran's audiological thresholds.  If the results indicate that the Veteran has a current hearing loss disability, as defined by 38 C.F.R. § 3.385, a medical opinion should be obtained regarding whether the Veteran's bilateral hearing loss is causally or etiologically due to his exposure to acoustic trauma during service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to the August 2012 VA knee examination for the Veteran's left and right knee.  In light of the Veteran's report that the pain he experienced in his right knee started during his service in Iraq, the examiner's comment that "individuals who have the patellar pain on one side secondary to chondromalacia frequently develop it on the opposite side, even in the absence of military type training or activities," and the fact that the Veteran had left knee chondromalacia of the patella that was present during service although not aggravated in service, the examiner is asked the following question:  is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder had its onset during his period of service from October 2003 to April 2005?

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

2.  Obtain the audiogram from the March 2012 VA audiology consultation.  

Clarify whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

3.  Forward the Veteran's claims file to a VA audiology examiner for review.  The examiner should interpret the March 2012 audiological findings and provide numerical results for the Veteran's audiological thresholds.  The results from the March 2012 audiogram must be provided in numerical form, particularly for the 500, 1000, 2000, 3000 and 4000 Hertz levels.  

If, and only if, the Veteran has a hearing impairment as defined in 38 C.F.R. § 3.385, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral hearing loss is causally or etiologically related to service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After completing the above action, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


